PLEUS, J.
The November 6, 2002 and December 5, 2002 orders denying the defendant’s motion for post-conviction relief as to the five prosecutions resolved by nolo pleas are affirmed. See Cella v. State, 831 So.2d 716 (Fla. 5th DCA 2002).
The trial court, however, erred in summarily denying post-conviction relief in Circuit Court Case No.l999-CF-1254-0/A.1 The December 5, 2002 order does not recite why relief was being denied in that case and rather inexplicably lumps that case in with the plea cases even though Case No.l999-CF-1254-0/A did not involve a nolo plea, but rather involved a conviction obtained pursuant to a jury trial.2 The December 5, 2002 order as it relates to Case No.l999-CF-1254-0/A is reversed and the cause remanded for consideration of the defendant’s September 7, 2001 motion for post-conviction relief.
AFFIRMED IN PART, REVERSED IN PART, REMANDED.
SAWAYA, C.J., and ORFINGER, J., concur.

. By order of this court, the defendant was granted a belated appeal in connection with the denial of post-conviction relief in Case NO.1999-CF-1254-0/A.


. The motion for post-conviction relief relating to Case No.l999-CF-1254-0/A asserted two ineffective assistance of counsel claims. Through inadvertence or confusion, these issues were never addressed by the trial court.